902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard BRADLEY, Plaintiff-Appellant,andGeorge T. Johnson;  Jack S. Hart, Sr.;  Michael J. Kirk;Jimmy D. Westfall, Plaintiffs,v.Joe TRUPPO, Sheriff;  Bob Lenvill, Correctional Officer;Ronald Gregory, Commissioner, West VirginiaDepartment of Corrections, Defendants-Appellees.Jimmy D. WESTFALL, Plaintiff-Appellant,andGeorge T. Johnson, Richard Bradley;  Jack S. Hart, Sr.;Michael J. Kirk, Plaintiffs,v.Joe TRUPPO, Sheriff;  Bob Lenvill, Correctional Officer;Ronald Gregory, Commissioner, West VirginiaDepartment of Corrections, Defendants-Appellees.Jack S. HART, Sr., Plaintiff-Appellant,andGeorge T. Johnson, Richard Bradley;  Jimmy D. Westfall;Michael J. Kirk, Plaintiffs,v.Joe TRUPPO, Sheriff;  Bob Lenvill, Correctional Officer;Ronald Gregory, Commissioner, West VirginiaDepartment of Corrections, Defendants-Appellees.
Nos. 89-7838 to 89-7840.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided April 26, 1990.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (C/A No. 89-100-E)
Richard Bradley, Jimmy D. Westfall, Jack S. Hart, Sr., appellants pro se.
N.D.W.Va.
DISMISSED.
Before WIDENER, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Bradley, Jimmy D. Westfall, and Jack S. Hart, each appealed the district court's order assessing a filing fee.  We dismiss the appeals for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we deny leave to proceed in forma pauperis and dismiss the appeals as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.